          Case 1:19-cr-00764-PKC Document 14
                                          15 Filed 06/13/21
                                                   06/15/21 Page 1 of 2




                                    George Robert Goltzer
                                      Attorney At Law
                                     152 West 57th Street
                                          8th Floor
                                    New York, NY 10019

 Ying Stafford                                                             Tel. (2 12) 608-1260
 Associate Counsel                                                         Fax (1646) 430-8944
                                                                           Cell: (917) 553-6704
                                                                            grgoltzer@gmail.com

                                           June 13, 2021
                                             Application Granted.
Hon. Kevin P. Castel
                                             SO ORDERED.
United States District Judge                 Dated: 6/15/2021
Southern District of New York
500 Pearl Street
New York, NY 10007
Via ECF

                               Re: United States v. Serhan, 19 cr. 764 (KPC)

Dear Judge Castel:

       Please accept this letter as an application, on behalf of defendant Serhan, for whom I have
been appointed, for the following relief:

      [ 1. An order appointing my full time associate, Ying Stafford, as associate counsel, at the rate
of $122.00 per hour, the normal rate for full time associates, for seventy five hours; nunc pro tunc
from May 17, 2021and
       2. An order permitting counsel to file interim vouchers. ]

       Ms. Stafford is an experienced federal practitioner who has worked with me on several
complex matters, including U.S. v. Basciano, 05 Cr. 60 (NGG), the death penalty trial of the acting
boss of the Bonano crime family. Mr. Stafford’s contribution to the defense will facilitate client
contact and discovery review, all of her hours at a lower rate than mine.

         If this application is agreeable, may I impose upon Your Honor to “so order” this letter and
post it on ECF. Thank you for your consideration. I remain

                                       Respectfully,
                                       S/GRGoltzer


                                                 -1-
         Case 1:19-cr-00764-PKC Document 15
                                         14 Filed 06/15/21
                                                  06/13/21 Page 2 of 2




                              George R. Goltzer

All parties via ECF

GRG/ms




                                       -2-
